Order entered April 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01226-CV

          IN THE MATTER OF THE MARRIAGE OF DELMA DOMAGALSKI
                         AND HENRY DOMAGALSKI

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-0889-Z

                                            ORDER
       We REINSTATE this appeal.

       In an order dated February 18, 2014, we ordered the trial court to make findings of fact

and conclusions of law within thirty days and for a supplemental clerk’s record with those

findings of fact and conclusions of law to be filed within forty-five days. The trial court signed

findings of fact and conclusions of law on March 17, 2014.                However, the requested

supplemental clerk’s record has not been filed. Accordingly, we ORDER Gary Fitzsimmons,

Dallas County District Clerk, to file, on or before APRIL 18, 2014, a supplemental clerk’s

record containing the trial court’s findings of fact and conclusions of law.

       We DIRECT the clerk of this Court to send a copy of this order by electronic

transmission to Gary Fitzsimmons and all counsel of record.

                                                       /s/   ADA BROWN
                                                             JUSTICE